EXHIBIT 10.5
INTERCREDITOR AGREEMENT



THIS INTERCREDITOR AGREEMENT (the “Agreement”), dated as of March 31, 2009, is
entered into by and between FCS Financial, PCA (“Lender”), for itself and as
administrative agent with respect to the Senior Loan Agreements, as defined
below; Ray-Carroll County Grain Growers, Inc., a Missouri cooperative
association (“Ray-Carroll”); and Show Me Ethanol, LLC (“Borrower”).


ARTICLE I
DEFINITIONS


SECTION 1.01.  Definitions.  As used herein, the following terms shall have the
meanings specified below:


“Collateral” has the meaning specified in the Senior Loan Documents between
Borrower and Lender.


“Collateral Assignment of Grain Supply Agreement” means that certain Collateral
Assignment of Grain Supply Agreement entered into by Borrower and Lender and
acknowledged and consented to by Ray-Carroll on March 7, 2007.


“Default” shall mean any Event of Default specified in the Senior Loan Documents
or under the Ray-Carroll Loan Documents, or any other event that, with the
giving of notice or lapse of time or both, would constitute an Event of Default
under the Senior Loan Documents or the Ray-Carroll Loan Documents.


"Default Notice" shall mean a notice delivered pursuant to Section 7.04 hereof:
(i) by Lender to Ray-Carroll notifying Ray-Carroll of the occurrence of a
Default under the Senior Loan Documents, and (ii) by Ray-Carroll to Lender
notifying Lender of the occurrence of a Default under the Ray-Carroll Loan
Documents.  A notice shall not be effective unless the allegations on which the
notice is based are factually accurate.


"Grain Supply Agreement" that certain Grain Supply Agreement dated March 7, 2007
by and between the Borrower and Ray-Carroll, as the same may be amended from
time to time.


"Grain Supply Agreement Obligations" shall mean all amounts incurred within the
terms of the Grain Supply Agreement subject to the limitation set forth in
section 6.01(d) due from Borrower to Ray-Carroll under the Grain Supply
Agreement.
 
1

--------------------------------------------------------------------------------


 
“Insolvency Event” means when (i) Borrower shall (a) commence a voluntary case
under the federal bankruptcy laws (as now or hereafter in effect), (b) commence
a proceeding seeking to take advantage of any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or composition
for adjustment of debts, (c) consent to or fail to contest in a timely and
appropriate manner any petition filed against it in an involuntary case under
such bankruptcy laws or other laws, (d) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of a
substantial part of its property, domestic or foreign, (e) make a general
assignment for the benefit of creditors, or (f) take any corporate action for
the purpose of authorizing any of the foregoing; or (ii) a case or other
proceeding shall be commenced against Borrower in any court of competent
jurisdiction seeking (a) relief under the federal bankruptcy laws (as now or
hereafter in effect) or under any other laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding up or adjustment of debts, or
(b) the appointment of a trustee, receiver, custodian, liquidator or the like of
Borrower or of all or any substantial part of the assets, domestic or foreign,
of Borrower, and such case or proceeding shall continue undismissed or unstayed
for a period of 60 consecutive calendar days, or an order granting the relief
requested in such case or proceeding against Borrower (including, but not
limited to, an order for relief under such federal bankruptcy laws) shall be
entered.
 
“Lender” shall mean FCS Financial, PCA, and any other holder from time to time
of the Senior Debt.


“Non-Payment Default” shall mean a Default by Borrower under the Senior Loan
Agreements other than a failure to pay principal and interest when due.


"Non-Payment Default Remedy Forbearance Period" shall mean the period commencing
with the delivery of a Default Notice to Ray-Carroll and ending on the earlier
to occur of (1) the 90th day following the occurrence of the Non-Payment
Default; (2) waiver or cure of the Non-Payment Default; or (3) an Insolvency
Event.


“Payment Default” shall mean a Default by Borrower under the Senior Loan
Agreements for failure to pay principal or interest when due.


“Payment Default Remedy Forbearance Period” shall mean the period commencing
with the delivery of a Default Notice to Ray-Carroll and ending on the earlier
to occur of (1) the 120th day following the occurrence of the Payment Default;
(2) waiver or cure of the Payment Default; or (3) an Insolvency Event..


“Ray-Carroll Loan Agreement” shall mean that certain Conversion and Loan
Agreement by and among Ray-Carroll and Borrower, dated as of March 31, 2009;


“Ray-Carroll Loan Documents” shall mean the Ray-Carroll Note, and all other
instruments and documents executed and delivered by Borrower, as amended from
time to time, and any renewal and extensions thereof, with respect to the
Ray-Carroll Note Debt.


“Ray-Carroll Note” shall mean those certain promissory note issued by Borrower
to Ray-Carroll in the amount of dated as of March 31, 2009


“Ray-Carroll Note Debt” shall mean all obligations of Borrower to Ray-Carroll
under the Ray-Carroll Loan Documents, but shall not include the Grain Supply
Agreement Obligations.
 
2

--------------------------------------------------------------------------------


 
"Remedy Forbearance Period" shall mean collectively the Payment Default Remedy
Forbearance Period and the Non-Payment Default Forbearance Period.


“Senior Notes” shall mean all notes of Borrower payable to Lender evidencing all
or part of the Senior Debt, and any amendments, modifications, renewals or
extensions thereof.


“Senior Debt” shall mean all obligations of Borrower to Lender now or hereafter
existing under the Senior Loan Documents, whether for principal or interest
(including interest accruing after the occurrence of an Insolvency Event), and
whether or not the same is allowed as a claim, prepayment premium, fees,
expenses or otherwise.


“Senior Loan Agreements” shall mean that certain Construction and Term Loan
Agreement by and among Borrower, Lender, as administrative agent, and the Banks
named therein, dated as of March 1, 2007 and that certain Revolving Credit
Agreement by and between Borrower and Lender dated November 6, 2007, both as
amended.


“Senior Loan Documents” shall mean the Senior Loan Agreements, the Note, the
Deed of Trust, and all other instruments and documents executed and delivered by
Borrower, as amended from time to time, and any renewal and extensions thereof,
with respect to the Senior Debt.


ARTICLE II
REPRESENTATIONS OF RAY-CARROLL


SECTION 2.01.  Representations and Warranties.  Ray-Carroll hereby represents
and warrants to Lender as follows:


(a)  There are no existing agreements or understandings relating to the
Ray-Carroll Note Debt between Borrower and Ray-Carroll or the relationship
between Borrower and Ray-Carroll under the Grain Supply Agreement that are not
fully and accurately described in the Ray-Carroll Loan Documents or the Grain
Supply Agreement.


(b)  This Agreement has been duly executed and delivered by Ray-Carroll, and is
the valid and binding obligation of Ray-Carroll, enforceable against it in
accordance with its terms.


(c) Ray-Carroll is the owner of one hundred percent (100%) of the issued and
outstanding Class B membership interests in Borrower and is not relying in
anyway on Lender to provide or otherwise distribute information to Ray-Carroll
regarding Borrower, save and except any agreements or understandings between
Borrower and Lender that are not stated in the Senior Loan Documents.


ARTICLE III
REPRESENTATIONS OF LENDER


SECTION 3.01.  Representations and Warranties.  Lender hereby represents and
warrants to Ray-Carroll as follows:
 
3

--------------------------------------------------------------------------------


 
(a)  This Agreement has been duly executed and delivered by the Lender through a
representative duly authorized by Lender to enter this Agreement for itself with
respect to the Revolving Credit Agreement by and between Borrower and Lender
dated November 6, 2007, as amended, and as administrative agent with respect to
the Construction and Term Loan Agreement by and among Borrower, Lender, as
administrative agent, and the Banks named therein, dated as of March 1, 2007, as
amended, and is the valid and binding obligation of Lender in those capacities,
enforceable against it in accordance with its terms.


(b)  There are no existing agreements or understandings relating to the Senior
Debt between Borrower and Lender, for itself with respect to the Revolving
Credit Agreement by and between Borrower and Lender dated November 6, 2007, as
amended, and as administrative agent with respect to the Construction and Term
Loan Agreement by and among Borrower, Lender, as administrative agent, and the
Banks named therein, dated as of March 1, 2007, as amended, that are not fully
and accurately described in the Senior Loan Documents.


ARTICLE IV
REPRESENTATIONS OF BORROWER


SECTION 4.01.  Representations and Warranties.  Borrower hereby represents and
warrants to Lender and Ray-Carroll as follows:


(a)  This Agreement has been duly executed and delivered by Borrower through a
representative duly authorized by Borrower to enter this Agreement and is the
valid and binding obligation of Borrower, enforceable against it in accordance
with its terms.


(b)  There are no existing agreements or understandings relating to the Senior
Debt between Borrower and Lender, Lender for itself with respect to the
Revolving Credit Agreement by and between Borrower and Lender dated November 6,
2007, as amended, and as administrative agent with respect to the Construction
and Term Loan Agreement by and among Borrower, Lender, as administrative agent,
and the Banks named therein, dated as of March 1, 2007, as amended, that are not
fully and accurately described in the Senior Loan Documents.


(c)  There are no existing agreements or understandings relating to the
Ray-Carroll Loan Agreement between Borrower and Ray-Carroll with respect to
payment or security for repayment of the Ray-Carroll Note Debt that are not
fully and accurately described in the Ray-Carroll Loan Documents.


ARTICLE V
SUBORDINATION TO LIENS OF SENIOR DEBT


SECTION 5.01.  Lien Subordination.


(a)  General.  The liens securing repayment of the Ray-Carroll Note Debt are,
except as otherwise set forth in this Agreement, made expressly subordinate and
junior to the liens securing repayment of the Senior Debt to the extent and in
the manner set forth in this Agreement.
 
4

--------------------------------------------------------------------------------


 
SECTION 5.02.  Priorities, Remedies, and Payment Over of Proceeds in Certain
Events.


(a)  Payment Default under Senior Loan Agreements.  Subject to section 5.02(g),
if a Payment Default exists and is continuing, Borrower shall make no direct or
indirect payment of the Ray-Carroll Debt, and Ray-Carroll further agrees that it
will not accept such payment until expiration of the Payment Default Remedy
Forbearance Period.


(b)  Non-Payment Default under Senior Loan Agreements.  Subject to section
5.02(g), if a Non-Payment Default exists and is continuing, or if the Senior
Debt has matured, Borrower shall make no direct or indirect payment of the
Ray-Carroll Debt, and Ray-Carroll further agrees that it will not accept such
payment during the Non-Payment Default Remedy Forbearance Period.


(c)           Suspension of Remedies.  Subject to section 5.02(g), in addition
to the restrictions on payment to Ray-Carroll and/or on Ray-Carroll’s acceptance
of payments from Borrower, so long as a Remedy Forbearance Period shall exist
and be continuing, Ray-Carroll shall not (i) seek, pursue, ask, demand, or sue
for any payment, distribution or any other remedy in respect of the Ray-Carroll
Debt, any collateral securing the Ray-Carroll Debt, or otherwise available under
the Ray-Carroll Loan Documents, (ii) demand, ask for or apply to any court for
the appointment of a receiver to own or operate the Borrower, any of its
properties or any of its businesses, or (iii) commence, or join with any other
creditor (other than Lender) in commencing, any Insolvency Event.


(d)  Certain Payments Held in Trust.  In the event that, notwithstanding the
foregoing provisions prohibiting such payment, Ray-Carroll shall have received
any payment or distribution in respect of the Ray-Carroll Debt contrary to such
provisions, then and in such event such payment or distribution shall be
received and held in trust for Lender and shall be paid over or delivered to
Lender for application to the Senior Debt.


(e) Permitted Payments to Ray-Carroll.  Except as expressly set forth in this
Section 5.02, Lender specifically acknowledges and agrees that Borrower shall be
permitted to make, and Ray-Carroll shall be entitled to receive, interest and
permitted principal payments on the Ray-Carroll Debt in accordance with the
Ray-Carroll Loan Documents.  Neither the interruption of payments to Ray-Carroll
or the suspension of remedies pursuant to this Section 5.02 shall be interpreted
to constitute a general subordination in priority of payment.


(f)  Default Notices; Remedy Notices.  Promptly upon learning of an Event of
Default under the Senior Loan Agreement, Lender shall give notice to Ray-Carroll
of such Default.  Likewise, promptly upon learning of an Event of Default under
the Ray-Carroll Loan Documents, Ray-Carroll shall give notice to Lender of such
Default.  If either Lender or Ray-Carroll should (i) seek, pursue, ask, demand,
or sue for any payment, exercise of any right as a secured party, disposition of
property or conduct of trustee’s sale, distribution or any other remedy in
respect of the Borrower's respective obligations, any collateral securing such
obligations, or otherwise available under the applicable loan agreements, (ii)
demand, ask for or apply to any court for the appointment of a receiver to own
or operate the Borrower, any of its properties or any of its businesses, or
(iii) commence, or join with any other creditor in commencing, any Insolvency
Event, then, and in such event, the party so moving shall provide prompt notice
of such action to the non-moving party.
 
5

--------------------------------------------------------------------------------


 
(g)           Limitation on Exercise of Payment and Remedy
Blocks.  Notwithstanding anything to the contrary, the Lender may not invoke
Sections 5.02(a) or (b) to suspend Ray-Carroll's right to receive payments under
the Ray Carroll Loan Documents or invoke Section 5.02(c) to block Ray-Carroll's
exercise of its remedies if Section 5.02(a), (b), or (c) has been invoked at any
time in the preceding 365 days..


Section 5.03.  Additional Credit to Borrower.    Aside from advances under the
Senior Loan Agreements that are necessary to preserve and protect the
Collateral, the Lender may not extend additional credit to Borrower in excess of
the amounts authorized by the Senior Loan Agreements without Ray-Carroll's prior
consent.  Notwithstanding anything to the contrary contained herein, Lender
shall be permitted to lend additional amounts to Borrower in connection with an
Insolvency Event, and nothing herein shall be deemed to impair Ray-Carroll's
rights to object to this additional lending in connection with an Insolvency
Event.


SECTION 5.04.  Rights Not to be Impaired.  No right of Lender or Ray-Carroll to
enforce their respective rights as herein provided shall at any time in any way
be prejudiced or impaired by any noncompliance by Borrower with the terms and
provisions and covenants herein regardless of any knowledge thereof Lender or
Ray-Carroll, respectively, may have or otherwise be charged with.  The
provisions of this Article V are intended to be for the benefit of, and shall be
enforceable directly by, Lender and Ray-Carroll, respectively. Lender, Borrower
and Ray-Carroll expressly reserve all of their rights with respect to
characterize of the Grain Supply Agreement as part of, or separate from, as the
case may be, the forward contracts entered into prior to the date hereof and the
Ray-Carroll Note Debt..


SECTION 5.05.  Further Assurances.  Ray-Carroll will take reasonable steps to
mark its books of account in such a manner as shall be effective to give proper
notice of the effect of this Agreement, and will, in the case of any Ray-Carroll
Note Debt which is evidenced by any instrument, upon Lender’s reasonable request
cause such Ray-Carroll Note Debt to be evidenced by an appropriate instrument or
instruments endorsed with a legend evidencing this Agreement.  Ray-Carroll will,
at its reasonable expense and at any time and from time to time, promptly
execute and deliver all further instruments and documents, and take all further
action, that Lender may reasonably request, in order to protect any right or
interest expressly granted or purported to be granted hereby or to enable Lender
to exercise and enforce its rights and remedies expressly granted hereunder.


SECTION 5.06 Miscellaneous.


(a)  All rights and interests of Lender under this Article V, and all agreements
and obligations of Ray-Carroll under this Article V, shall remain in full force
and effect irrespective of:
 
6

--------------------------------------------------------------------------------


 
(i)  any lack of validity or enforceability of any Senior Loan Document, and
Note or any other agreement or instrument relating thereto or to any other
Senior Debt;


(ii)  any change in the time, manner or place of payment of, or in any other
term of, all or any of the Senior Debt, or any other amendment or waiver of or
any consent to departure from any Senior Loan Document any Note or any other
agreement or instrument relating thereto or to the Senior Debt, save and except
any attempt to increase the principal amount owing on the Senior Debt except as
may be granted consent pursuant to Section 5.03 hereof; or


(iii)  any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guaranty, for all or
any of the Senior Debt; or


(iv)  any other circumstance that might otherwise constitute a defense available
to, or a discharge of, Borrower or a subordinated creditor.


Notwithstanding the foregoing, this section 5.06(a) shall inure only to the
benefit of Lender or its participants, successors or assignees and shall not be
binding upon any party other than Ray-Carroll and its successors and assigns.


(b)  The provisions of this Article V shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the Senior
Debt is rescinded or must otherwise be returned by Lender, as the case may be,
upon the insolvency, bankruptcy or reorganization of Borrower or otherwise, all
as though such payment had not been made.


(c)  The provisions of this Article V constitute a continuing agreement and
shall (i) remain in full force and effect until the Senior Debt shall have been
indefeasibly paid in full, (ii) be binding upon Ray-Carroll and its heirs,
personal representatives, successors and assigns, and (iii) be binding upon and
inure to the benefit of and be enforceable by Lender and its successors,
transferees and assigns.  Without limiting the generality of the foregoing
clause (iii), Lender may assign or otherwise transfer any Senior Note or portion
thereof held by it, or grant any participation in any of its rights or
obligations under the Senior Loan Documents, to any other person or entity, and
such other person or entity shall thereupon become vested with all the rights in
respect thereof granted to Lender herein or otherwise.  Lender and any owner of
a participation in any Senior Debt will take reasonable steps to mark its books
of account in such a manner as shall be effective to give proper notice of the
effect of this Agreement, and will, in the case of the Senior Notes which is
evidenced by any instrument, cause such Senior Notes to be evidenced by an
appropriate instrument or instruments endorsed with a legend evidencing this
Agreement.
 
7

--------------------------------------------------------------------------------


 
ARTICLE VI
COVENANTS


SECTION 6.01.  Covenants of Ray-Carroll.  Ray-Carroll covenants and agrees with
Lender that, unless Lender shall otherwise agree in writing, prior to the
termination of the Senior Loan Documents and payment in full of the Senior Debt:


(a)  Ray-Carroll will not sell, assign, pledge, encumber or otherwise dispose of
any of the Ray-Carroll Note Debt held by it unless such sale, assignment,
pledge, encumbrance or disposition is made expressly subject to this Agreement.


(b)  Ray-Carroll will not permit the terms of any of the Ray-Carroll Note Debt
held by it to be amended or modified in such a manner as to have any adverse
effect upon the rights or interests of Lender hereunder.


(c)  Except for the Ray-Carroll Loan Documents, Ray-Carroll will not secure the
payment of any Ray-Carroll Note Debt or any other obligation of Borrower to
Ray-Carroll, or obtain a lien, security interest or other charge or encumbrance
of any nature whatsoever against Borrower's property, whether now owned or
hereafter acquired; provided, however, that this paragraph shall not apply to
Grain Supply Agreement Obligations.


(d)           Ray-Carroll shall not enter into any forward contracts with
Borrower for the sale of corn with a delivery date more than seven (7) days
later than the date of any such contract without Lender’s prior advance written
consent unless offsetting ethanol sales are made.


(e)  Ray-Carroll shall not at anytime contest the validity, perfection, priority
or enforceability of any lien or security interest granted to Lender, save and
except any lien securing repayment of the Grain Supply Agreement Obligations.


SECTION 6.02.  Covenants Regarding Grain Supply Agreement.  The parties hereto
acknowledge Borrower and Lender entered into a Collateral Assignment of Grain
Supply Agreement, and Ray-Carroll acknowledged and consented to such Collateral
Assignment of Grain Supply Agreement by execution of the Acknowledgement and
Consent of Supplier also dated March 7, 2007.  Furthermore, as of the date
hereof, the Collateral Assignment of Grain Supply Agreement and Ray-Carroll’s
consent and acknowledgement thereto remain in full force and effect.  In the
event that Lender exercises its rights under the Collateral Assignment of Grain
Supply Agreement, it shall be obligated to cure immediately any then existing
payment defaults under the Grain Supply Agreement (but not under the Ray-Carroll
Note), provided, however, that Ray-Carroll shall not be obligated to perform
under the Grain Supply Agreement for more than 180 days after Lender exercises
its rights under the Collateral Assignment of Grain Supply Agreement unless
Lender cures all then existing payment defaults under the Ray-Carroll Note.
 
8

--------------------------------------------------------------------------------


 
ARTICLE VII
MISCELLANEOUS


SECTION 7.01.  Amendments, etc.  No amendment of any provision of this Agreement
shall in any event be effective unless the same shall be in writing and signed
by Borrower, Lender and Ray-Carroll.


SECTION 7.02.  Waiver. Any waiver of a right provided under this Agreement or a
breach of this Agreement must be express and written.  The waiver by either of
the Lender or Ray-Carroll of any breach of any provision hereof by the other
Party shall not be construed to be a waiver of any succeeding breach of such
provision or a waiver of the provision itself.  Selection by Lender or
Ray-Carroll of a specific remedy does not constitute, and shall not be
interpreted to constitute, a waiver of any other remedy of such party, and
failure to select a specific remedy does not constitute, and shall not be
interpreted to constitute, a waiver of such remedy.  Lender’s or Ray-Carroll’s
failure at any time to enforce any of the terms, provisions or conditions of
this Agreement shall not constitute or be construed as a waiver of the same and
any single or partial exercise by such party of any right under this Agreement
shall not preclude any further or other exercise of the same or any other right.


SECTION 7.03 Expenses.  In the event of any action by either the Lender or
Ray-Carroll to enforce any provision of this Agreement, or on account of any
default under or breach of this Agreement, the prevailing party, as determined
by a court of competent jurisdiction, in such action will be entitled to
recover, in addition to all other relief, from the other party all legal fees
incurred by the prevailing party, in connection with such action (including, but
not limited to, any appeal thereof).


SECTION 7.04.  Addresses for Notices.  All notices and other communications
provided for under this Agreement shall be in writing  and mailed, faxed, or
delivered at the addresses set forth below, or at such other address as such
party may specify by written notice to the other parties hereto:


If to the Borrower:
Show Me Ethanol, LLC
 
807 West Main
 
Post Office Box 158
 
Richmond, Missouri  64085
 
Attention:  Dennis M. Alt
 
Telephone: (816) 776-2291
 
Facsimile: (816) 776-3213
   
With a copy to:
Bryan Cave LLP
 
3500 One Kansas City Place
 
1200 Main Street
 
Kansas City, MO  64105
 
Attention:  Laurence Frazen
 
Telephone:  (816) 374-3200

 
9

--------------------------------------------------------------------------------


 

 
Facsimile:  (816) 374-3300
   
If to Ray-Carroll:
Ray-Carroll County Grain Growers, Inc.
 
807 West Main, P. O. Box 158
 
Richmond, MO 64085
 
Telephone:  (816) 776-2291
 
Facsimile: (816) 776-3213
 
Attention: Mike Nordwald
   
With a copy to:
Stinson Morrison Hecker LLP
 
1201 Walnut, Suite 2900
 
Kansas City, MO 64106
 
Telephone:  (816) 842-8600
 
Facsimile:  (816) 691-3495
 
Attention: Mark S. Carder
   
If to the Lender:
FCS Financial, PCA
 
Three City Place Drive, Suite 870
 
St. Louis, MO 63141
 
Telephone: 314-432-4278
 
Facsimile:  314-567-4678
 
Attention:  Lee Fuchs
   
With a copy to:
Husch Blackwell Sanders LLP
 
1949 E. Sunshine St., Suite 2-300
 
Springfield, MO 65804
 
Telephone:  (417) 862-6246
 
Facsimile:  (417) 862-6948
 
Attention:  Gary A. Powell



SECTION 7.05.  Governing Law.  This Agreement shall be governed by, and
construed in accordance with, federal law, and to the extent applicable, the
internal laws of the State of Missouri.
 
10

--------------------------------------------------------------------------------


 
SECTION 7.06. CONSENT TO JURISDICTION.  BY EXECUTION OF THIS AGREEMENT, THE
PARTIES HERETO CONSENT TO THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF ST. LOUIS, MISSOURI AND WAIVE ANY OBJECTION WHICH
THAT PARTY MAY HAVE BASED ON IMPROPER VENUE OR FORUM NON CONVENIENS TO THE
CONDUCT OF ANY PROCEEDING IN ANY SUCH COURT.  EACH PARTY FURTHER COVENANTS AND
AGREES THAT AT ALL TIMES IT SHALL HAVE AT LEAST ONE REGISTERED AGENT WITHIN THE
CONTINENTAL UNITED STATES OF AMERICA, WHICH AGENT SHALL ACCEPT ANY AND ALL
SERVICE OF PROCESS UPON THAT PARTY, AND THAT IN THE EVENT THAT PARTY FAILS AT
ANY TIME TO HAVE SUCH A REGISTERED AGENT, OR SUCH REGISTERED AGENT REFUSES SUCH
SERVICE OF PROCESS FOR ANY REASON WHATSOEVER, THEN SERVICE OF ANY AND ALL SUCH
PROCESS UPON THAT PARTY MAY BE MADE BY MAIL OR MESSENGER DIRECTED TO THAT
PARTY’S ADDRESS SET FORTH IN SECTION 7.04.  SERVICE SO MADE SHALL BE DEEMED TO
CONSTITUTE PERSONAL SERVICE UPON THAT PARTY, AND SHALL BE DEEMED COMPLETED UPON
THE EARLIER OF ACTUAL RECEIPT OR THREE DAYS AFTER THE SAME SHALL HAVE BEEN
POSTED TO THAT PARTY’S ADDRESS.  FURTHERMORE, EACH PARTY HERETO WAIVES, TO THE
EXTENT PERMITTED BY LAW, TRIAL BY JURY, AND WAIVES ANY BOND OR SURETY OR
SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED BY
APPLICABLE LAW. NOTHING IN THIS PARAGRAPH SHALL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE
RIGHT OF THE PARTIES HERETO TO BRING ANY ACTION OR PROCEEDING AGAINST THE OTHER
PARTIES OR THAT PARTY’S PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION.”
 
SECTION 7.07.  Management of Credit.  Except as otherwise provided in this
Agreement, Lender shall be entitled to manage and supervise the obligations of
Borrower to it in accordance with applicable law and practices in effect from
time to time without regard to the existence of Ray-Carroll, and Lender shall
have no liability to Ray-Carroll for (i) any and all actions which Lender, in
good faith, takes or omits to take in connection with its credit arrangement
with Borrower, including without limitation with respect to the creation,
perfection or continuation of liens in any Collateral, the occurrence of
default, the foreclosure upon, sale, release or depreciation of, or a failure to
realize upon, any Collateral and the collection of any indebtedness or of any
claim from any account debtor, guarantor (or any other party), and (ii) any
election of the application of Section 1111(b)(2) of the Federal Bankruptcy
Code.  Each party agrees that it shall and will, upon reasonable request of the
other party, execute and deliver such other and further documents and
instruments that may be necessary or desirable to carry out more effectively the
provisions and purposes of this Agreement.


SECTION 7.08.  Multiple Counterparts.  This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.


SECTION 7.09  Borrower Consent.  By its execution of this Agreement, Borrower
evidences its consent and agreement to the terms and conditions of this
Agreement and stipulates that Lender and Ray-Carroll have relied upon such
consent in determining to advance credit to Borrower and forbear from
enforcement of existing obligations of Borrower that are presently in default.


SECTION 7.10  No Third Party Beneficiary.  By execution hereof, the parties
hereto acknowledge and agree that this Agreement is solely between the parties
hereto and no other person or entity not a party to this Agreement shall have
any rights hereunder, either as a third party beneficiary or otherwise.
 
11

--------------------------------------------------------------------------------


 
SECTION 7.11.  Other Payments.  Neither Ray-Carroll nor the Lender shall be
entitled to receive any Excess Quarterly Cash payments during calendar years
2009 or 2010.  Thereafter, Borrower shall pay (i) pay one-half of any Excess
Quarterly Cash to Ray Carroll as more particularly described in the Ray-Carroll
Note, and (ii) at the same time, pay the other one-half of the Excess Quarterly
Cash to Lender.  Notwithstanding anything to the contrary herein, if there is a
Default under the Ray-Carroll Note and at the time of such Default Borrower has
Excess Quarterly Cash, then Ray-Carroll and the Lender shall share equally all
such Excess Quarterly Cash.  Any Excess Quarterly Cash paid at any time to
Ray-Carroll shall be applied to the Ray-Carroll Note and any Excess Quarterly
Cash paid at any time to the Lender shall be applied to the Senior Debt.  For
purposes of this Section, the term "Excess Quarterly Cash" shall have the same
meaning as set forth in the Ray-Carroll Note.
 
SECTION 7.12.  Memorandum of Agreement.  Simultaneous with the execution hereof,
the parties shall also execute and deliver a short form memorandum of this
Agreement, in the form attached hereto as Exhibit “A”, for the purpose of
recording the same in the real estate records of Carroll County, Missouri.


[remainder of this page intentionally left blank]
 
12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Ray-Carroll, Lender and Borrower have caused this Agreement
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first above written.



FCS FINANCIAL, PCA
 
By:
 
Name:
 
Title:
     
“Lender”
   
RAY-CARROLL COUNTY GRAIN GROWERS, INC.
   
By:
 
Name:
 
Title:
     
“Ray-Carroll”
   
SHOW ME ETHANOL, LLC
   
By:
 
Name:
 
Title:
   
“Borrower”

 
13

--------------------------------------------------------------------------------


 
EXHIBIT “A”


Memorandum of Intercreditor Agreement


MEMORANDUM OF INTERCREDITOR AGREEMENT


MEMORANDUM OF INTERCREDITOR AGREEMENT (“Memorandum”), dated as of March 31,
2009, is entered into by and between FCS Financial, PCA (“Lender”), for itself
and as administrative agent with respect to the Lender Loans, as defined below;
Ray-Carroll County Grain Growers, Inc., a Missouri cooperative association
(“Ray-Carroll”); and Show Me Ethanol, LLC a Missouri limited liability company
(“Borrower”).


WITNESSETH:


WHEREAS, Lender and Borrower are parties to that certain Construction and Term
Loan Agreement by and among Borrower, Lender, as administrative agent, and the
Banks named therein, dated as of March 1, 2007 and that certain Revolving Credit
Agreement by and between Borrower and Lender dated November 6, 2007, both as
amended (the “Lender Loans”);


WHEREAS, Ray-Carroll and Borrower are parties to that certain Conversion and
Subordinated Secured Promissory Note by and among Ray-Carroll and Borrower,
dated as of March 31, 2009 (the “Ray-Carroll Loan”);


WHEREAS, both Lender, in connection with the Lender Loans, and Ray-Carroll, in
connection with the Ray-Carroll Loan, have recorded a deed of trust/security
interest in Borrower’s interest the property described on Exhibit “A” as
collateral for their respective loans (the “Property”);


WHEREAS, Ray-Carroll, Borrower and Lender are parties to that certain
Intercreditor Agreement dated as of the date hereof (the “Intercreditor
Agreement”) wherein the parties agreed to certain procedures, rights and
remedies in the event of a default under either the Lender Loans or the
Ray-Carroll Loan; and


WHEREAS, Lender and Ray-Carroll require that this Memorandum be recorded in the
Carroll County, Missouri Recorder’s Office for the purpose of giving notice of
certain of the existence of the Intercreditor Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth herein and in the Intercreditor Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:


1.           This instrument is merely a memorandum of the Intercreditor
Agreement and is subject to all of the terms, conditions and provisions of the
Intercreditor Agreement.  In the event of any inconsistency between the terms of
the Intercreditor Agreement and this Memorandum, the terms of the Intercreditor
Agreement shall govern and control.
 
14

--------------------------------------------------------------------------------


 
2.           This Memorandum shall be recorded in the real estate records for
Carroll County, Missouri, in lieu of recordation of the Intercreditor Agreement.
 
15

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Ray-Carroll, Lender and Borrower have caused this Memorandum
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first above written.
 
FCS FINANCIAL, PCA
   
By:
 
Name:
 
Title:
     
“Lender”
   
RAY-CARROLL COUNTY GRAIN GROWERS, INC.
   
By:
 
Name:
 
Title:
     
“Ray-Carroll”
   
SHOW ME ETHANOL, LLC
   
By:
 
Name:
 
Title:
   
“Borrower”

 
16

--------------------------------------------------------------------------------


 
STATE OF MISSOURI
)
   
)
SS.
COUNTY OF ______________
)
 



On this __________ day of March, 2009, before me appeared
__________________________, to me personally known, who being by me duly sworn
did say that he is the __________________________ of ________________________, a
________________________ corporation, and that said instrument was signed and
sealed in behalf of said corporation by authority of its Board of Directors, and
he acknowledged said instrument to be the free act and deed of said corporation.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal in
the City and State aforesaid, the day and year first above written.

   
 
 
Notary Public
My Commission Expires:
       



STATE OF MISSOURI
)
   
)
SS.
COUNTY OF ______________
)
 



On this ________ day of March, 2009, before me appeared
__________________________, to me personally known, who being by me duly sworn
did say that he is the __________________________ of ________________________, a
________________________ corporation, and that said instrument was signed and
sealed in behalf of said corporation by authority of its Board of Directors, and
he acknowledged said instrument to be the free act and deed of said corporation.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal in
the City and State aforesaid, the day and year first above written.

       
Notary Public
My Commission Expires:
         

 
17

--------------------------------------------------------------------------------


 
STATE OF MISSOURI
)
   
)
SS.
COUNTY OF ______________
)
 



On this ________ day of March, 2009, before me appeared
__________________________, to me personally known, who being by me duly sworn
did say that he is the __________________________ of ________________________, a
________________________ corporation, and that said instrument was signed and
sealed in behalf of said corporation by authority of its Board of Directors, and
he acknowledged said instrument to be the free act and deed of said corporation.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal in
the City and State aforesaid, the day and year first above written.

   
 
 
Notary Public
My Commission Expires:
       

 
18

--------------------------------------------------------------------------------


 
EXHIBIT “A”


Property
 
19

--------------------------------------------------------------------------------

